           Case 1:20-cv-03763-VSB Document 78 Filed 12/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 ANTHONY MEDINA,                                           :                        12/28/2020
                                                           :
                                         Plaintiff,        :
                                                           :
                            -against-                      :           20-CV-3763 (VSB)
                                                           :
 CITY OF NEW YORK, et al.,                                 :                 ORDER
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Plaintiff’s Unsigned Order to Show Cause for a Temporary Restraining

Order, dated November 20, 2020, (Doc. 71), Plaintiff’s two letters, dated November 24, 2020

and December 6, 2020, (Docs. 74, 75), Plaintiff’s December 7, 2020 letter requesting that the

Court order the return of his backpack that was seized when Plaintiff was taken into custody,

(Doc. 73), Plaintiff’s Unsigned Order to Show Cause for a Temporary Restraining Order, dated

December 21, 2020, (Doc. 76), and Plaintiff’s Declaration in Support of Plaintiff’s Order to

Show Cause, (Doc. 77). In light of Plaintiff’s upcoming release from custody on January 7,

2021, the parties are directed to appear for a telephone conference, on December 30, 2020, at

11:00 a.m., by using the dial in 1-888-363-4749, and access code 2682448. The Court, however,

does not want this conference to interfere with Plaintiff’s potential transfer to Illinois.

        IT IS FURTHER ORDERED that the Warden or other official in charge of the Sullivan

Correctional Facility produce inmate Anthony Medina, DIN No. 99A2999, on December 30,

2020, at 11:00 a.m., at a suitable location within the Sullivan Correctional Facility equipped with

a telephone, for purposes of participating in a conference by telephone with the Court and

defense counsel in the above-referenced matter.
             Case 1:20-cv-03763-VSB Document 78 Filed 12/28/20 Page 2 of 2




        If this time and date presents an inconvenience, or interferes with Plaintiff’s potential

transfer, the Warden or the Warden’s designee should promptly inform Chambers by calling

(212) 805-6165.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff.

SO ORDERED.

 Dated:       December 28, 2020
              New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  2
